Citation Nr: 9929080	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  94-31 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to an increased disability rating for 
systemic lupus erythematosus, currently rated as 30 percent 
disabling.

3.  Entitlement to increased disability ratings for residuals 
of cold injuries of both hands and both feet, currently rated 
as 10 percent disabling for each hand and each foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to July 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for rheumatoid arthritis, and assigned a 
30 percent rating for lupus erythematosus, and noncompensable 
ratings for cold injuries of the hands and feet.  In a 
November 1998 rating decision, the RO increased the ratings 
for the cold injuries.  The veteran has continued his appeal, 
and is seeking ratings higher than the ratings assigned in 
the November 1998 rating decision for the cold injuries.

The issue of entitlement to an increased rating for lupus 
erythematosus will be addressed in a remand that follows the 
decisions on the other issues on appeal.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
current diagnosis of rheumatoid arthritis.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for 
increased disability ratings for residuals of cold injuries 
of the hands and feet.

3.  Cold injuries of the veteran's hands and feet are 
currently manifested by swelling and color changes with 
exposure to cold, without evidence of tissue loss, nail 
abnormalities, hyperhidrosis, or persistent symptoms.


CONCLUSIONS OF LAW

1.  The claim for service connection for rheumatoid arthritis 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  For the period from July 3, 1993 to January 11, 1998, the 
criteria for disability ratings in excess of 10 percent for 
the hands bilaterally and 10 percent for the feet bilaterally 
for residuals of cold injuries have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.40, 4.41, 4.45, 4.59, 4.104, Diagnostic Code 7122 (1997).

3.  For the period from January 12, 1998, forward, the 
criteria for disability ratings in excess of 10 percent for 
each hand and 10 percent for each foot for residuals of cold 
injuries have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.41, 4.45, 4.59, 4.104, 
Diagnostic Code 7122 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rheumatoid Arthritis

The veteran is seeking service connection for rheumatoid 
arthritis.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  In the case of 
certain chronic diseases, including arthritis, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran's service medical records reflect that he was 
seen during service for pain in his joints.  Treatment notes 
from 1992 indicate that examiners' initial impression 
regarding pain in the veteran's hands was rheumatoid 
arthritis versus psoriatic arthritis.  In testing to clarify 
the diagnosis of the veteran's condition, the rheumatoid 
factor was negative, and antinuclear antibody (ANA) was 
positive.  In 1993, service physicians diagnosed the veteran 
with systemic lupus erythematosus, manifested by arthritis, 
myositis, fatigue, and headaches.  The rheumatoid factor was 
also negative in blood tests taken at a VA facility in 
October 1993.  On VA medical examinations in October 1993 and 
January 1998, examiners diagnosed systemic lupus 
erythematosus, and did not diagnose rheumatoid arthritis.

While preliminary findings considered rheumatoid arthritis as 
a possible diagnosis for the veteran's joint pain, ultimately 
no physician has diagnosed the veteran as having rheumatoid 
arthritis.  Doctors have attributed his joint pain to his 
systemic lupus erythematosus.  In the absence of a medical 
diagnosis of rheumatoid arthritis, the veteran's claim does 
not meet the first requirement for a well grounded service 
connection claim as outlined by the Court in Caluza, supra, 
at 506.  As the claim is not well grounded, it must be 
denied.

Cold Injuries

The veteran is seeking higher disability rating for service-
connected cold injuries to his hands and feet.  The Court has 
established that when a claimant was awarded service 
connection for a disability, and the claimant subsequently 
appealed the RO's initial assignment of the rating for those 
disabilities, the claim is well grounded as long as the 
rating schedule provides for a higher rating and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
The veteran appealed the ratings initially assigned for his 
cold injuries, and he continues to appeal after the RO 
increased the ratings in the November 1998 rating decision.  
The rating schedule provides for ratings higher than those 
that are currently assigned.  The Board finds that the 
veteran's claim for increased ratings is well grounded.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1998).

The schedule for rating cardiovascular disorders, including 
cold injuries, has recently changed.  See 62 Fed. Reg. 65,207 
(Dec. 11, 1997).  Prior to the recent modifications, 
residuals of frozen feet were rated as a unilateral or 
bilateral condition.  The RO rated the residuals of frostbite 
in the veteran's hands as comparable to residuals of frozen 
feet.  The criteria for rating residuals of frozen feet were 
as follows:

With loss of toes, or parts, and 
persistent severe symptoms: 
Bilateral................................
..................... 50 percent
Unilateral...............................
.................... 30 percent

With persistent moderate swelling, 
tenderness, redness, etc: 
Bilateral................................
..................... 30 percent
Unilateral...............................
..................... 20 percent

With mild symptoms, chilblains: 
Bilateral..................................
................... 10 percent
Unilateral.................................
.................. 10 percent

38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).

Effective January 12, 1998, Diagnostic Code 7122 was modified 
to evaluate cold injury residuals.  Each affected part, such 
as a hand or foot, is evaluated separately.  Residual 
symptoms are evaluated as follows:


With pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the 
following: tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis) 
of affected parts............... 30 
percent

With pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnor-malities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis) of affected parts........ 20 
percent

With pain, numbness, cold sensitivity, or 
arthralgia
   ............................................... 10 percent

38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).

In a November 1998 rating decision, the RO increased the 
rating for the cold injuries in the veteran's hands and feet.  
For the period from July 3, 1993, the end of the veteran's 
service, to January 11, 1998, the RO assigned a rating of 10 
percent for frostbite of the hands bilaterally, and 10 
percent for frostbite of the feet bilaterally.  For the 
period from the change in the rating schedule, January 12, 
1998, forward, the RO assigned ratings of 10 percent each for 
frostbite of the right hand, left hand, right foot, and left 
foot.

The veteran's service medical records reflect that the 
veteran reported having developed frostbite in his fingers 
and toes while he was stationed in Germany in 1989 or 1990.  
In March 1993, he reported that his fingers continued to turn 
bluish and then red when exposed to cold.  In his notice of 
disagreement and his substantive appeal, the veteran wrote 
that his hands and feet became swollen and blistered with 
exposure to cold.  He reported that he had numbness in both 
of his feet, especially in his left great toe.

On VA medical examination in January 1998, the veteran 
reported that he developed frostbite in his hands and feet 
during service, while he was out on field maneuvers.  He 
reported that he received conservative treatment, and that no 
debridement or surgery was required.  He stated that at 
present his feet and hands were sensitive to cold weather and 
air conditioned environments.  He indicated that when exposed 
to cold his hands and feet became cold and numb, and 
sometimes changed color and became tingly.  The examiner 
found that there was no edema or scarring of the feet or 
hands.  There was light blanching of the feet with exposure 
to room air.  The hands developed a cyanotic appearance after 
being run under cool water for approximately two minutes.

The veteran's statements and the medical evidence indicate 
that the veteran gets swelling and color changes in his hands 
and feet when they are exposed to cold.  It has not been 
shown that those symptoms persist in the absence of cold 
conditions.  The veteran has not been shown to have other 
symptoms such as tissue loss, nail abnormalities, or 
hyperhidrosis.  The Board finds that the manifestations of 
the veteran's cold injury residuals meet the criteria for 10 
percent ratings, both under the former and current rating 
schedules, but do not meet the criteria for higher ratings.  
As the preponderance of the evidence is against the claim for 
ratings in excess of 10 percent, the claim for increased 
ratings is denied.


ORDER

A well grounded claim for service connection for rheumatoid 
arthritis not having been submitted, the claim is denied.

Entitlement to disability ratings in excess of 10 percent for 
residuals of cold injury of the hands and feet is denied.



REMAND

Systemic Lupus Erythematosus

The veteran is seeking a higher disability rating for 
systemic lupus erythematosus.  The veteran appealed the 
rating initially assigned for his systemic lupus 
erythematosus, and the rating schedule provides for ratings 
higher than 30 percent for that disorder.  The Board finds 
that his claim for an increased rating for systemic lupus 
erythematosus is well grounded.

Under the rating schedule, systemic lupus erythematosus is 
evaluated as follows:

Acute, with frequent exacerbations, 
producing severe impairment of 
health.................................. 
100 percent

Exacerbations lasting a week or more, 2 
or 3 times per 
year.............................................
.............. 60 percent

Exacerbations once or twice a year or 
symptomatic during the past 2 
years................................ 10 
percent

Note: Evaluate this condition either by 
combining the evaluations for residuals 
under the appropriate system, or by 
evaluating DC 6350, whichever method 
results in a higher evaluation.

38 C.F.R. § 4.88b, Diagnostic Code 6350 (1998).

While the veteran has had VA medical examinations, the 
examination reports do not provide sufficient information 
related to the criteria for rating systemic lupus 
erythematosus.  The VA examination reports note that parts of 
the veteran's body are affected by his lupus symptoms, but 
the reports do not address the duration and frequency of the 
veteran's symptoms and of any exacerbations of those 
symptoms.  Therefore, the Board will remand the case for a 
new medical examination with those types of findings 
reported.

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran that 
he may submit additional evidence and 
argument on the matter that the Board has 
remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should schedule the veteran 
for a VA medical examination to determine 
the current manifestations of his 
systemic lupus erythematosus.  The 
veteran's claims file and a copy of this 
remand must be made available to the 
examining physician for review prior to 
the examination.  The examination report 
should include findings as to the 
frequency and duration of symptoms and 
exacerbations of the veteran's systemic 
lupus erythematosus.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







